OPINION — AG — ** COUNTY ASSESSOR — TAXPAYER — PROPERTY ** THE COUNTY ASSESSOR OF PUSHMATAHA COUNTY MADE A WRITTEN REQUEST OF A TAXPAYER OF SAID COUNTY TO FURNISH HIM UNDER OATH A WRITTEN STATEMENT ON OKLAHOMA TAX COMMISSION FORM 920-R (FURNISHED SAID TAXPAYER WITH SAID WRITTEN REQUEST) SHOWING CERTAIN INFORMATION WHICH THE ASSESSOR REASONABLY DEEMED NECESSARY TO ENABLE HIM " TO ASSESS THE PROPERTY OF SUCH TAXPAYER ON A FAIR AND JUST PARITY WITH THE PROPERTY OF OTHER TAXPAYERS " AND THAT SAID TAXPAYER NEGLECTED, FAILED OR REFUSED TO FURNISH SAID COUNTY ASSESSOR WITH THE REQUESTED INFORMATION WITHIN " TEN DAYS FROM RECEIPT " OF SAID WRITTEN REQUEST. YOU FURTHER ASK IN EFFECT THAT THE COUNTY ASSESSOR THEREAFTER ASCERTAINED FROM WHAT WE ASSUME WAS " THE BEST INFORMATION OBTAINABLE ", TO WIT: FROM AN ASSESSMENT RETURN THEREAFTER MADE BY THE TAXPAYER, THE VALUE OF THE PROPERTY OF SAID TAXPAYER AND ADDED AS A PENALTY THERETO " TEN PERCENTUM " OF SAID VALUE. IN THIS CONNECTION YOU ASK IF THE IMPOSITION OF SAID PENALTY UNDER SAID CIRCUMSTANCES, AUTHORIZED BY 68 O.S. 15.15 [68-15.15] ? — THE PENALTY WAS AUTHORIZED BY LAW. (NOTICE TO TAXPAYER, COUNTY BOARD OF EQUALIZATION) CITE: 68 O.S. 15.12 [68-15.12], 68 O.S. 15.15 [68-15.15] (FRED HANSEN)